OPINION — AG — ** BUILDING LEVY — SCHOOL DISTRICT — REPAIR ** THE EXPENDITURES TO BE PAID FROM A BUILDING FUND LEVY MADE UNDER THE PROVISIONS OF ARTICLE X, SECTION 10
OKLAHOMA CONSTITUTION, "FOR ERRECTING, REMODELING OR REPAIRING SCHOOL BUILDINGS AND FOR PURCHASING FURNITURE" ARE SUBJECT TO THE PROVISIONS OF 68 Ohio St. 341 [68-341](C), AND MAY BE MADE ONLY FOR THE PURPOSE THEREIN ENUMERATED WHICH ARE ALSO WITHIN THE PURVIEW OF "FOR ERRECTING, REMODELING OR REPAIRING SCHOOL BUILDINGS AND FOR PURCHASING FURNITURE" PENDING EXPIRATION OF THE TIME WITHIN WHICH PROTEST MAY BE FILED WITH THE STATE AUDITOR AND INSPECTOR. SUCH EXPENDITURES PENDING EXPIRATION OF THE TIME FOR FILING TAX PROTESTS, WOULD INCLUDE THOSE FOR REPAIRS OF BUILDING AND FOR SUCH ITEMS AS DESKS, CHAIRS AND OTHER MOVABLE CHATTELS WHICH FURNISH, FIT, OR EQUIP A SCHOOL BUILDING FOR SCHOOL PURPOSE. (CONSTRUCTION, BUILDING, INTEREST, LEVY, EQUIPMENT, DEBT) CITE: 68 Ohio St. 341 [68-341], 70 Ohio St. 1-20 [70-1-20], ARTICLE X, SECTION 10, OPINION NO. SEPTEMBER 13, 1938 — HARLAN, OPINION NO. AUGUST 12, 1955 — GATES (J. H. JOHNSON)